DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 03/04/2021.  Claims 1-18 are pending.  Claims 1, 10, and 15 are written in independent form.

Drawings
The drawings, specifically pages 1-5 and 7 which are FIGS. 1-8 and 11A-11E, are objected to because they are not black and white drawings as require per MPEP § 608.02 (VII)(A) Black and white drawings are normally required in utility patent applications.  India ink, or its equivalent that secures solid black lines, must be used for drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claims 19 and 20 were included in the claims filed 08/03/2019, and subsequently examined.  Claims 19 and 20 were omitted from the currently filed claims on 03/04/2021.  According to MPEP § 714 (C) Amendments to the Claims, “Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application.” See also MPEP § 714 (C) (A)  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "an intermediate region thereof" in claim 14 is a relative term which renders the claim indefinite.  The term "intermediate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, and as best understood, the claim limitation “the wing attachment assembly is attached to the fuselage body in an intermediate region thereof,” will be interpreted as the wing attachment assembly attached anywhere on top of the fuselage between the nose and the tail.
The term "an intermediate region thereof" in claim 18 is a relative term which renders the claim indefinite.  The term "intermediate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, and as best understood, the claim limitation “the wing attachment assembly is attached to the fuselage body in an intermediate region thereof,” will be interpreted as the wing attachment assembly attached anywhere on top of the fuselage between the nose and the tail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-18 is/are rejected under 35 USC § 103 as being unpatentable over Rutherford, et al., U.S. Patent 5,454,530 A (hereinafter called Rutherford), and further in view of Karem, U.S. Patent Application Publication 2007/0252029 A1 (hereinafter called Karem), and further in view of Page et al., U.S. Patent Application Publication 2012/0248259 A1 (hereinafter called Page and this reference was cited on the IDS filed 05/15/2018).
Regarding claim 1, Rutherford teaches an aircraft capable of fixed wing and rotor flight modes (See e.g., FIGS. 1-5 elements 11 & 111; column 2 lines 64-65; column 3 lines 45-48 and 60-65), comprising:
a.	a fuselage body (See e.g., FIGS. 1-2 elements 13 & 113) defining a longitudinal axis (Af) (See e.g., FIGS. 1-2 elements 11 & 111, where an imaginary line through the center of the fuselage from the nose to the canard teaches a longitudinal axis (Af)), the fuselage body having a nose (See e.g., FIGS. 1-2, where the front most tip fore of the canard teaches a nose) and a tail (See e.g., FIGS. 1-2 elements 45 & 145), further having an interior (See e.g., column 4; lines 53-62) …
b.	a wing attachment assembly (See e.g. FIGS. 1-2 elements 15 & 115) coupled to the fuselage body for rotation about an axis of rotation (Ar) transverse to the longitudinal axis (Af) (See e.g., FIGS. 1-2, where an imaginary line through the center of the fuselage 13/113 at 15 from top to bottom teaches an axis of rotation (Ar) transverse to the longitudinal axis (Af));
c.	a plurality of dual-purpose wings (See e.g., FIGS. 1-2 elements 17, 19, 21, 117, 119, & 121), including a first wing (See e.g., FIGS. 1-2 elements 19 & 119) and a second wing (See e.g., FIGS. 1-2 elements 21 & 121), rotatably mounted to said wing attachment assembly for a fixed wing flight mode (See e.g., FIG. 1 elements 11 & 15; column 4 lines 37-38) and for a rotor flight mode (See e.g., FIGS. 2-3 elements 111 &115; column 3 lines 64-65), in which the fixed wing flight mode is defined as flight in which said wings are maintained rotationally stationary relative to the axis of rotation (Ar) (See e.g., FIG. 1 element 11; column 4 lines 37-38) and the rotor flight mode is defined as flight in which said wings rotate about the axis of rotation (Ar) (See e.g., FIG. 2 element 111; column 3 lines 64-65), …; and
d.	a plurality of engines (See e.g., FIG. 1 elements 23 & 25) secured to said wings (See e.g., FIG. 1 elements 23 & 25 and 19 & 21), including a first engine secured to said first wing (See e.g., FIG. 1 elements 23 & 19) and a second engine secured to said second wing (See e.g., FIG. 1 elements 25 & 21); …
e.	But, Rutherford does not teach, an interior containing crew seating.
f.	However, Karem teaches an interior containing crew seating (See e.g., FIG. 1B element 210; ¶s [0038] & [0043]).
g.	Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford and Karem before him, to include in the invention of Rutherford an interior containing crew seating, as taught in the analogous art of Karem.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of readily adapting a crew flight interface on an aircraft to have multiple on-board human operable flight controller interfaces, each capable of flying the aircraft (See e.g., Karem ¶s [0042] & [0050]).
h.	And neither Rutherford nor Karem teaches each wing of the plurality of dual-purpose wings defining a span-wise axis (Aw), the wings comprise a plurality of control surfaces to control the aircraft while in both fixed wing and in rotor flight modes; nor wherein the first wing is mounted to rotate about its span-wise axis (Aw) so to orient in an opposite direction relative to the second wing so further that the first engine and the second engine are oriented in opposition directions to enable the rotor flight mode.
i.	However, Page teaches each wing of the plurality of dual-purpose wings defining a span-wise axis (Aw) (See e.g., ¶s [0051] & [0052]), the wings comprise a plurality of control surfaces (See e.g. FIG. 1 elements 120 & 122) to control the aircraft while in both fixed wing and in rotor flight modes (See e.g. FIG. 1 elements 120 & 122; ¶ [0039]) and
j.	wherein the first wing is mounted to rotate about its span-wise axis (Aw) so to orient in an opposite direction relative to the second wing so further that the first engine and the second engine are oriented in opposition directions to enable the rotor flight mode (See e.g., FIGS. 5-8).
k.	Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford, Karem, and Page before him, to include in the aircraft of the combined invention of Rutherford and Karem each wing of the plurality of dual-purpose wings defining a span-wise axis (Aw), the wings comprise a plurality of control surfaces to control the aircraft while in both fixed wing and in rotor flight modes; and wherein the first wing is mounted to rotate about its span-wise axis (Aw) so to orient in an opposite direction relative to the second wing so further that the first engine and the second engine are oriented in opposition directions to enable the rotor flight mode, as taught in the analogous art of Page.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of VTOL and fixed wing flight achieving highly efficient cruise with the benefits of a vertical takeoff and landing configuration (See e.g., Page ¶ [0012]).
Regarding claim 2, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 1, further teaches wherein the wing attachment assembly comprises a central support to which the plurality of dual-purpose wings attach (Rutherford See e.g., FIG. 1 element 15).
Regarding claim 6, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 1, further teaches wherein the wing attachment assembly is attached to the fuselage body such that in rotor flight mode the plurality of wings rotate about the axis of rotation (Ar) above the nose and the tail of the fuselage body (Rutherford See e.g., FIGS. 2-4).
Regarding claim 7, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 1, further teaches wherein the axis of rotation (Ar) is perpendicular to the longitudinal axis (Af) (Rutherford See e.g., FIG. 1, where the imaginary axes as discussed and claim 1 sub-¶s a. and b. hereinabove are oriented perpendicular to one another and therefore teach the instant claim limitation).
Regarding claim 8, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 1, further teaches wherein the plurality of engines are each secured to said wings at an equalizing position along the semi-span of each wing (Page See e.g., FIGS. 5-8).
Regarding claim 9, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 1, further teaches wherein the wing attachment assembly is attached to the fuselage body above the fuselage body (Rutherford See e.g., FIGS. 1-5 elements 15 & 115).
Regarding claim 10, Rutherford teaches an aircraft capable of fixed wing and rotor flight modes (See e.g., FIGS. 1-5 elements 11 & 111; column 2 lines 64-65; column 3 lines 45-48 and 60-65), comprising:
a.	a fuselage body (See e.g., FIGS. 1-2 elements 13 & 113) defining a longitudinal axis (Af) (See e.g., FIGS. 1-2 elements 11 & 111, where an imaginary line through the center of the fuselage from the nose to the canard teaches a longitudinal axis (Af)), the fuselage body having a nose (See e.g., FIGS. 1-2, where the front most tip fore of the canard teaches a nose) and a tail (See e.g., FIGS. 1-2 elements 45 & 145), …
b.	a wing attachment assembly (See e.g. FIGS. 1-2 elements 15 & 115) coupled to the fuselage body for rotation about an axis of rotation (Ar) transverse to the longitudinal axis (Af) (See e.g., FIGS. 1-2, where an imaginary line through the center of the fuselage 13/113 at 15 from top to bottom teaches an axis of rotation (Ar) transverse to the longitudinal axis (Af));
c.	a pair of wings (See e.g., FIGS. 1-2 elements 19, 21, 119, & 121), including a first wing (See e.g., FIGS. 1-2 elements 19 & 119) and a second wing (See e.g., FIGS. 1-2 elements 21 & 121), rotatably mounted to said wing attachment assembly above the fuselage body for a fixed wing flight mode and for a rotor flight mode (See e.g., FIG. 1 elements 11 & 15; column 4 lines 37-38), in which the fixed wing flight mode is defined as flight in which said wings are maintained rotationally stationary relative to the axis of rotation (Ar) (See e.g., FIG. 1 element 11; column 4 lines 37-38) and the rotor flight mode is defined as flight in which said wings rotate about the axis of rotation (Ar) (See e.g., FIG. 2 element 111; column 3 lines 64-65), … each wing of the pair of wings defining a span-wise axis (Aw) (See e.g., FIGS. 1-4 elements 110 &112, 302 & 304, 402 & 404, where these corresponding parts are not labeled in FIG. 2); and
d.	a plurality of engines (See e.g., FIG. 1 elements 23 & 25) secured to said wings (See e.g., FIG. 1 elements 23 & 25 and 19 & 21), including a first engine secured to said first wing at an equalizing position of said first wing (See e.g., FIG. 1 elements 23 & 19) and a second engine secured to said second wing at an equalizing position of said second wing (See e.g., FIG. 1 elements 25 & 21); …
e.	But, Rutherford does not teach, an interior containing crew seating.
f.	However, Karem teaches an interior containing crew seating (See e.g., FIG. 1B element 210; ¶s [0038] & [0043]).
g.	Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford and Karem before him, to include in the invention of Rutherford an interior containing crew seating, as taught in the analogous art of Karem.  One of ordinary skill in the art would have been (See e.g., Karem ¶s [0042] & [0050]).
h.	And neither Rutherford nor Karem teaches each wing of the pair of wings defining a span-wise axis (Aw), the wings comprise a plurality of control surfaces to control the aircraft while in both fixed wing and in rotor flight modes; nor wherein the first wing is mounted to rotate about its span-wise axis (Aw) so to orient in an opposite direction relative to the second wing so further that the first engine and the second engine are oriented in opposition directions to enable the rotor flight mode.
i.	However, Page teaches each wing of the pair of wings defining a span-wise axis (Aw) (See e.g., ¶s [0051] & [0052]), the wings comprise a plurality of control surfaces (See e.g. FIG. 1 elements 120 & 122) to control the aircraft while in both fixed wing and in rotor flight modes (See e.g. FIG. 1 elements 120 & 122; ¶ [0039]) and
j.	wherein the first wing is mounted to rotate about its span-wise axis (Aw) so to orient in an opposite direction relative to the second wing so further that the first engine and the second engine are oriented in opposition directions to enable the rotor flight mode (See e.g., FIGS. 5-8).
k.	Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford, Karem, and Page before him, to include in the aircraft of the combined invention of Rutherford and Karem each wing of the pair of wings defining a span-wise axis (Aw), the wings comprise a (See e.g., Page ¶ [0012]).
Regarding claim 11, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 10, further teaches wherein the axis of rotation (Ar) is perpendicular to the longitudinal axis (Af) (Rutherford See e.g., FIG. 1, where the imaginary axes as discussed and described in the rejection in claim 10 sub-¶s a. and b. hereinabove are oriented perpendicular to one another and therefore teach the instant claim limitation).
Regarding claim 12, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 10, further teaches further comprising fuel tanks disposed in the wings (Page See e.g., FIG. 3A) and operatively coupled to the plurality of engines (Page See e.g., FIG. 3A; ¶s [0037] & [0049]).
Regarding claim 13, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 10, further teaches wherein the plurality of dual-purpose wings consist of the first wing (Rutherford See e.g., FIGS. 1-2 elements 19 & 119) and the second wing (Rutherford See e.g., FIGS. 1-2 elements 21 & 121); and the plurality of engines consist of the first engine (Rutherford See e.g., FIG. 1 element 23) and the second engine (Rutherford See e.g., FIG. 1 element 25), the first engine and the second engine each have propellers (Page See e.g., FIG. 1 elements 134-engine, 138-propeller, teach first engine has propeller, and 132-engine, 136-propeller, teach second engine has propeller).
Regarding claim 14, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 10, further teaches wherein the wing attachment assembly is attached to the fuselage body in an intermediate region thereof above the fuselage body (Rutherford See e.g., FIGS. 1-5 elements 15 & 115).
Regarding claim 15, Rutherford teaches a method of an aircraft transitioning between fixed wing mode and for a rotor flight mode (See e.g., FIGS. 1-5 elements 11 & 111; column 2 lines 64-65; column 3 lines 45-48 and 60-65), in which the aircraft (See e.g., FIGS. 1-5 elements 11 & 111) includes a fuselage body (See e.g., FIGS. 1-2 elements 13 & 113) defining a longitudinal axis (Af) (See e.g., FIGS. 1-2 elements 11 & 111, where an imaginary line through the center of the fuselage from the nose to the canard teaches a longitudinal axis (Af)) …, a wing attachment assembly (See e.g. FIGS. 1-2 elements 15 & 115) coupled to the fuselage body for rotation about an axis of rotation (Ar) transverse to the longitudinal axis (Af) (See e.g., FIGS. 1-2, where an imaginary line through the center of the fuselage 13/113 at 15 from top to bottom teaches an axis of rotation (Ar) transverse to the longitudinal axis (Af)), and a plurality of dual-purpose wings (See e.g., FIGS. 1-2 elements 17, 19, 21, 117, 119, & 121), including a first wing (See e.g., FIGS. 1-2 elements 19 & 119) and a second wing (See e.g., FIGS. 1-2 elements 21 & 121), rotatably mounted to said wing attachment assembly (See e.g., FIGS. 1-2 elements 11, 15, 111, & 115), … the method comprising:
a.	rotating to a transition orientation (See e.g., column 4 lines 12-36), in which each of the plurality of wings is rotated about a spanwise axis thereof, until each wing achieves the transition orientation, which is defined as aligning a wing's chord axis with the axis of rotation r) (See e.g. FIGS. 1, 10-15 & 15-20, which show the rotation of the wings; ¶s [0009] & [0022], “The invention is an aircraft with two wings that function both as rotary wings in a helicopter mode and as fixed wings in an airplane mode … A sequence of figures represents a sequence of views, through time, of conversion maneuvers from helicopter mode to airplane mode and back to helicopter mode. … Starting from the reference view of FIG. 1 with the rotor and props stopped in a helicopter configuration, FIGS. 10 thru 15 represent a conversion sequence from helicopter mode to level forward flight in airplane mode. Continuing, FIGS. 15 thru 20 represent a conversion sequence from airplane mode back to helicopter mode, ending with FIG. 1 as the stopped helicopter.”); and
b.	rotating from the transition orientation (See e.g., column 3 line 64-column 4 line 11) … in which the fixed wing flight mode is defined as flight in which said wings are maintained rotationally stationary relative to the axis of rotation (Ar) (See e.g., FIG. 1 element 11; column 4 lines 37-38) and the rotor flight mode is defined as flight in which said wings rotate about the axis of rotation (Ar) (See e.g., FIG. 2 element 111; column 3 lines 64-65).
c.	But, Rutherford does not teach, an interior containing crew seating.
d.	However, Karem teaches an interior containing crew seating (See e.g., FIG. 1B element 210; ¶s [0038] & [0043]).
e.	Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford and Karem before him, to include in the invention of Rutherford an interior containing crew seating, as taught in the analogous art of Karem.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of readily adapting a crew flight interface on (See e.g., Karem ¶s [0042] & [0050]).
f.	And neither Rutherford nor Karem teaches the wings comprise a plurality of control surfaces to control the aircraft while in both fixed wing and in rotor flight modes; nor rotating to a transition orientation, in which each of the plurality of wings is rotated about a spanwise axis thereof, until each wing achieves the transition orientation, which is defined as aligning a wing's chord axis with the axis of rotation (Ar); and rotating from the transition orientation, in which each of the plurality of wings is rotated about the spanwise axis thereof from the transition orientation until the plurality of wings are collectively oriented in the rotor flight mode or the fixed wing flight mode, … .
g.	However, Page teaches the wings comprise a plurality of control surfaces (See e.g. FIG. 1 elements 120 & 122) to control the aircraft while in both fixed wing and in rotor flight modes (See e.g. FIG. 1 elements 120 & 122; ¶ [0039]); and rotating to a transition orientation, in which each of the plurality of wings is rotated about a spanwise axis thereof (See e.g., FIG. 5), until each wing achieves the transition orientation (See e.g., FIG. 5), which is defined as aligning a wing's chord axis with the axis of rotation (Ar) (See e.g., FIG. 5; ¶ [0051]); and rotating from the transition orientation, in which each of the plurality of wings is rotated about the spanwise axis thereof from the transition orientation until the plurality of wings are collectively oriented in the rotor flight mode or the fixed wing flight mode (See e.g., FIG. 9 D, which teaches the fixed wing flight mode) … .
h.	Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford, r); and rotating from the transition orientation, in which each of the plurality of wings is rotated about the spanwise axis thereof from the transition orientation until the plurality of wings are collectively oriented in the rotor flight mode or the fixed wing flight mode, …, as taught in the analogous art of Page.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of VTOL and fixed wing flight achieving highly efficient cruise with the benefits of a vertical takeoff and landing configuration (See e.g., Page ¶ [0012]).
Regarding claim 16, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 15, further teaches wherein the axis of rotation (Ar) is perpendicular to the longitudinal axis (Af) (Rutherford See e.g., FIG. 1, where the imaginary axes as discussed and described in the rejection in claim 10 hereinabove are oriented perpendicular to one another and therefore teach the instant claim limitation).
Regarding claim 17, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 15, further teaches wherein the plurality of dual-purpose wings consist of the first wing (Rutherford See e.g., FIGS. 1-2 elements 19 & 119) and the second wing (Rutherford See e.g., FIGS. 1-2 elements 21 & 121); and the plurality of engines consist of the first engine (Rutherford See e.g., FIG. 1 element 23) and the second engine (Rutherford See e.g., FIG. 1 element 25), the first engine and the second engine each have propellers (Page See e.g., FIG. 1 elements 134-engine, 138-propeller, teach first engine has propeller, and 132-engine, 136-propeller, teach second engine has propeller).
Regarding claim 18, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 15, further teaches wherein the wing attachment assembly is attached to the fuselage body in an intermediate region thereof above the fuselage body (Rutherford See e.g., FIGS. 1-5 elements 15 & 115).


Claims 3-5 is/are rejected under 35 USC § 103 as being unpatentable over Rutherford, and further in view of Karem, and further in view of Page, and further in view of VITTORIO, U.S. Patent 2,585,468 A (hereinafter called VITTORIO).
Regarding claim 3, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 1, neither Karem nor Page teaches wherein the central support includes a hopper tank for providing fuel to the plurality of engines.
However, VITTORIO teaches the central support includes a hopper tank for providing fuel to the plurality of engines (See e.g., column 1 lines 5-13; column 4 lines 11-13, where, the auxiliary fuel tank teaches a hopper tank, and the central hub teaches the central support).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford, Karem, Page, and VITTORIO before him, to include in the aircraft of the combined invention of Rutherford, Karem, and Page the central support includes a hopper tank for providing fuel to the plurality of engines, as taught in the analogous art of VITTORIO.  One of ordinary skill in the art would (See e.g., VITTORIO column 1 lines 18-22).
Regarding claim 4, Rutherford, as modified by Karem, Page, and VITTORIO hereinabove in the rejections of claim 3, teaches the fuselage body includes a fuel tank operatively coupled to the hopper tank to provide fuel thereto (VITTORIO See e.g., column 1 lines 5-17;, where, the auxiliary fuel tank teaches a hopper tank, and a pump is provided and adapted to feed fuel to the auxiliary tank from the main tank located in the fuselage teaches a fuel tank operatively coupled to the hopper tank).
Regarding claim 5, Rutherford, as modified by Karem and Page hereinabove in the rejections of claim 1, further teaches wherein the plurality of wings consist of a pair of wings having a wingspan (Rutherford See e.g., FIGS. 1 & 2 elements 19, 21, 119, & 121), but neither Rutherford, Karem, nor Page teaches the plurality of wings consist of a pair of wings having a wingspan are greater than the length of the fuselage body.
However, VITTORIO teaches the plurality of wings consist of a pair of wings having a wingspan are greater than the length of the fuselage body (See e.g., FIG. 3).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Rutherford, Karem, Page, and VITTORIO before him, to include in the aircraft of the combined invention of Rutherford, Karem, and Page the plurality of wings consist of a pair of wings having a wingspan are greater than the length of the fuselage body, as taught in the analogous art of VITTORIO.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of assisting the stability of the aircraft in translation flight (VITTORIO column 1 lines 50-51).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/Examiner, Art Unit 364422 March 2021
/Nicholas McFall/Primary Examiner, Art Unit 3644